                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION


RORY ALLEN GREGORY                                                            PETITIONER
ADC #088783

v.                          Case No. 5:18-cv-00266 JM-JTK

DEXTER PAYNE1, Director,
Arkansas Department of Correction                                            RESPONDENT


                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections. After careful review, the

Court concludes that the findings and recommendations should be, and are hereby, approved and

adopted as this Court’s findings in all respects in their entirety. Judgment shall be entered

accordingly.

       SO ORDERED this 20th day of August, 2019.




                                                    UNITED STATES DISTRICT JUDGE




       1
      Dexter Payne replaced Wendy Kelley as the prison director on or
about July 26, 2019.
